 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoot-Ster ManufacturingCompany,Inc.andUnited Rubber Workers,affiliatedwithUnited Rubber, Cork,Linoleum & PlasticWorkersofAmerica,AFL-CIO.Case26-CA-2539June12, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS FANNINGAND ZAGORIAOn March 14, 1967, Trial Examiner John G. Greggissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief, and theGeneral Counsel filed cross-exceptions and a brief.The Respondent filed a brief in opposition to theGeneral Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the cross-exceptions, the briefs, and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Boot-SterManufacturingCompany,Inc.,Clarksville,Tennessee, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN G. GRESS, Trial Examiner: This matter was heardbeforeme at Clarksville, Tennessee, on December 19,1966, upon allegations in the complaint of the GeneralCounsel issued in Case 26-CA-2539, on November 1,1966, based upon charges filed on September 13, 1966,and the duly filed answer of the Respondent to theaforesaid complaint.The General Counsel alleges essentially that theRespondent committed unfair labor practices in that itinterrogated and threatened employees in violation ofSection 8(a)(1) of the Act; discharged employees Roy LeeLewis and Gerald Clinard in violation of Section 8(a)(3) ofthe Act; and unilaterally changed its existing wage ratesby granting an increase in wages to an employee inviolation of Section 8(a)(5) of the Act.The Respondent denies the commission of any unfairlabor practices.Upon the entire record in this case, from my observationof the witnesses, and after due consideration of thearguments and briefs herein, I make the following:FINDINGSOF FACT AND CONCLUSIONSI.THE RESPONDENT'S BUSINESSThe Respondent is now, and has been at all timesmaterial herein, a Tennessee corporation with its principalofficeand place of business located at Clarksville,Tennessee,where it is engaged in the manufacture offootwear.During the past 12 months the Respondent, inthe course and conduct of its business operations,purchased and received at its Clarksville,Tennessee,location materials and supplies valued in excess of $50,000directly from points outside the State of Tennessee, andduring the same period of time sold and shipped finishedproducts valued in excess of $50,000 directly to pointsoutside the State of Tennessee. The Respondent is now,and has been at all times material herein,an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONThe Union herein is now, and has been atall timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Interference,Restraint,and CoercionThe General Counsel alleges that the Respondent by J.Z.Miller, president, early in June 1966interrogated itsemployees concerning their union sympathies,activities,and desires, and that the Respondent by Jack Miller, Jr.,vice president, early in June 1966 (a) interrogated itsemployees concerning their union sympathies,activities,and desires, and (b) threatened its employees withdischarge if they engagedin union activitiesor gave anyassistanceor support to the Union.Roy Lee Lewis, then an employee of the Respondent,testified that sometime around the first of June he was inthe main office of the plant when President J. Z. Millercalled over and asked him, "What's this I hear about aunionrepresentativebeingdown to your place?"According to Lewis, aunionrepresentative had been to hishouse the previous day. Lewis responded that "there hadbeen one down there," whereupon J. Z. Miller responded,"Well, this is all." Lewis returned to his work. Later thatday, according to Lewis, J. Z. Miller's son, Jack Miller, Jr.,called Lewis to the office where Jack Miller, Jr., said toLewis, "What's this I hear of daddy saying that a unionfield representative has been down to your house." WhenLewis answered that there had been one there, Miller165 NLRB No. 47 BOOT-STER MFG. CO., INC.asked him what they had talked about; Lewis replied thatthey had talked about the Union, the benefits of the Union.According to Lewis, Jack Miller, Jr., then said, "Well, aslong as I'm owner of this plant I won't have no unioncoming in here or taking bread out of my children'smouth." According to Lewis he then alsosaid, "I'llfireanyone that tries it." Miller added, "After all what we'vedone for you you haven't changed your mind." Lewis toldhim he had not. Jack Miller, Jr., then said, "Well, yourheadis ashard as a rock." Miller then said, "If you don'tchange your mind you're going to be left out on a limb."Both J.Z. Miller and Jack Miller, Jr., denied making thestatementsattributed to them by Lewis. Based on myobservation of the demeanor of the witnesses as theytestifiedIcredit the testimony of Lewis as to thestatements.Ifind in the statements clear elements ofinterrogationand threat in connection with the unionactivitiesof Lewis. Accordingly, I find that J. Z. Millerinterrogated Lewis early in June 1966 and that Jack Miller,Jr., interrogated and threatened Lewis early in June 1966,thereby interferingwith,restraining,and coercingemployees of the Respondent in the exercise of activityprotected by the Actin violationof Section 8(a)(1) of theAct.B.The Discharges1.The discharge of Roy Lee LewisAccording to J. Z. Miller, president of the Respondentcorporation, Lewis worked in the shipping room and wasdismissed or fired because he had the reputation of "beingthe No. 1 goldbrick in the entire company." Miller testifiedthat while he had seldom reprimanded employees, Lewiswas one individual whom he had reprimanded on manyoccasions. "Some of the men that worked more closelywith him have reported to me on numerous,numerousoccasions that he wouldn't do what he was told to do, messup jobs, refuse to do jobs that he was asked to do."According to Lewis, he worked for the Respondent alittleover 3 years, becamea union memberin 1963, hisunion activity including participation in trying to get themembers to sign union cards and participationin unionmeetings.Lewis talked to employees on breaks and atlunchtime,and as he stated it, "talked to practically eachand every one that they hired. At that time in mydepartment they had about 14 or 15 members, and I talkedto each one of them." Lewis had also testified, at aprevious Board hearing in 1964, that he had signed a unioncard and was a member of the Union.Lewis' account concerning the events leading up to hisdischarge was that on July 14 he and other employeeswere asked to come into work early by Seymour Goldman,the Respondent's sales manager,and by Lewis' foreman,James Gibbs. When he arrivedthe next morning, July 15,1966, about 6:30 a.m., he worked 15 minutes, then AlbertCoke, Goldman's assistant,came over and told him to getout of the warehouse, he was not needed that morning.Lewis asked him about the 15 minutes he had worked,Coke replied that Lewis was to get out of the warehouseand he would see about that later. Lewis then checked out.He checkedin again athis normal time, 7:30 a.m. Later,around 9:30 or 10 a.m. Gibbs came to him, handed him twochecks and a layoff slip, and told him that Coke had firedhim. Lewis then went to Goldman's office where he wastold, "Well, you have your papers and we can get someoneelse to do yourjob. We're tired of your foolishness."319Lewis then went to Jack Miller, Jr.'s office where Milleris alleged to have said, "Well, Albert and Mr. Goldman runthis office as much as I do .... If they fired you they musthave their reasons." Lewis stated that he had never beentold that his work was not satisfactory, was neverreprimanded or warned, but on the contrary had been toldby Gibbs, Goldman, and Jack Miller, Jr., at various timesthat his work was excellent. He testified that during hisemployment he received each and every wage increasereceived in his department, and that he was the highestpaid employee in the department at the time he wasdischarged. Lewis testified further that he was offered ajob as a stitcher by Jack Miller, Jr., around the end of Juneor early July.Goldman,salesmanagerfortheRespondentcorporation, testified that hemade the decision todischarge Lewis, that he had observed that Lewis hadbeen loafing for a period of several years prior to the dateof his discharge, and that he had many times cautionedLewis about his loafing. Goldman said there wereoccasions on which Lewis did good work without loafing;he could do good work if there was someone supervisinghim or watching over him continually. Goldman testifiedthat on July 14, prior to the discharge of Lewis, thewarehouse had been so hot because of the hightemperatures that he decided it would be easier on themen to ship out the orders on July 15 early in the morningbefore the warehouse heated up. He arranged on July 14 tohave a trailer at the warehouse at 6 a.m. on July 15, andthen proceeded to arrange for a group of men to be onhand for the shipping at 6 a.m. On July 14 he gathered themen together. According to Goldman, Lewis was in theforefront, directly in front of him. Goldman told the men ofhis plan and stated that he wanted six men to come in andwork in the morning. "Roy Lee Lewis was always one whoasked me and always asked the foremen for as muchovertime as he could get. So, I singled him out and gavehim an opportunity at that moment and asked him if hewanted to come in at 6:00 o'clock in the morning. The mannever did answer me. He did not utter a word..I then saidto the whole group, `I want six men tomorrow morning inthe warehouse at 6:00 o'clock,' and asked for volunteers,whoever would want to come in then." Goldman testifiedthat he selected six men by a show of hands and Lewis wasnot one of the six. Goldman made a list of the men andturned it over to Albert Coke who was to supervise thenext morning with Gibbs, the foreman. Coke was advisedas to the six men who were to report. Goldman testifiedthat his estimate of the job indicated that six men wererequired for the job, that more than that many men wouldget in each other's way, and that the job could be doneeasily in a reasonable time by the six men.According to Goldman, after the shipment wascompleted the next morning, Coke came to him and toldhim of difficulties with Lewis; that after the timedesignated to begin, Lewis had arrived on the scene at6:30, picked up one carton, and carried it over to the truck.Coke discussed this with Gibbs and Coke told Lewis toleave the warehouse, that he was not one of the mendesignated to unload. Lewis then, as Goldman understoodit from Coke, gave Coke a "hard time" and wanted to bepaid for the 15 minutes he had been there. Goldmantestified, "At that time I had just gotten my craw full,because I had had so many problems with Roy Lee Lewisbefore, and he had been insubordinate about coming inwhen he wasn't instructed to come in ... I said, `I'm going 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDto fire him."' Goldman testified that he had no knowledgeof anyunionactivity Lewis had engaged in, that he hadhad no connection with the prior union situation at theRespondent's plant 3 years earlier, that he did not knowLewis had testified at the earlier proceeding, that he hadnothing to do with industrial relations as his job was salesand shipping, and that he had no knowledge of whichemployees were activein unionaffairs.Goldman testified that after he discharged Lewis, withinan hour, Lewis was at his office seeking to know why hehad been discharged. Goldman testified that he told Lewishe had not been selected for the loading that morning andthat Goldman was tired of his not followinginstructionsand his loafing. Goldman said they parted with ahandshake. Goldman testified that the reason why Lewiswas discharged was because Lewis was a goldbricker, didnot follow instructions, and was insubordinate.Q. Had he been insubordinate before?A.No, sir, not until this particular-not like he hadbeen this time.Goldman said he had warned Lewis about goldbrickingbefore, "Numeroustimes."Q. Had you ever given him a written reprimand?A.No sir.Q. Had you ever told him he would be discharged?A.No sir.Q.When was the last time you caught himgoldbricking?A. I can't give you a specific time.Q.Was it in the summer?A. It was I would say within 30 to 60 days from thetime he was discharged.Goldman stated he did not know that Lewis was a memberof the Union, although Goldman was employed in 1963, buthe was aware there was union activity at the plant, thatthere had been a hearing, and the record indicated that theunioncampaign had been discussed by management.Goldman testified that he had discussed the Union and theprior hearing with the Millers on numerous occasions.Under these circumstances and based on my observationof thewitness ashe testified, I do not credit Goldman'sstatement that he had no knowledge of Lewis' unionactivity.Goldman's account of the events leading to Lewis'discharge was substantially corroborated by James Gibbs,foreman of the shipping department.Jack Miller, Jr., J. Z. Miller's son and vice president ofthe Respondent corporation, testified that on the morningof the discharge Goldman asked hisopinionas to thedischarge and Miller concurred with him 100 percent, thatLewis came to see him to ask whether there was anychance of his getting his job back, and that he hadresponded that there was not because of the situations thatLewis had been involved in over the past 2 or 3 years andbecause of the particular incident that morning. Millertestified that because he knew Lewis had a family he didnot indicate the reason for the discharge on Lewis'separationslip but indicated that he was laid off for lack ofwork in order to permit Lewis to draw unemploymentcompensation. Miller testified further that he did not knowthat Lewis was a member of the Union, that while he knewof the prior hearing he did not remember that Lewis had'Iam not convinced that Lewis understood that he was not toreport for overtime work that morning in view of his past practiceof generally participating in overtime work and do not believe thattestified in 1963 or 1964. Miller stated that he had hadconversations with Lewis concerning his poor work. Isimply do not credit Jack Miller, Jr.'s statement that hewas unaware of Lewis' union membership under thecircumstances herein and in view of the close relationshipbetween the Millers.A set of cards kept by Gibbs, who was Lewis' foreman,indicates such notations from December 1963 throughJanuary 1966 as "doing good work," "have to get on himevery once and a while," "caught Roy standing around,""Roy & Birt talking during work hours, have talk to Royonce before about this, don't seem to do no good," "Roywill do good work when some one is with him but will loafsome when not," "Have to tell Roy a lot of times to go towork, don't seem to mind me any more." One entry stated,"Albert Coke asked Roy where he had been, and he toldhim, it wasn't any of his damn business." There was nonote on the card from January 18, 1966, until Lewis wasdischarged.AlbertCoke,assistantsalesmanager for theRespondent, testified that he had reprimanded Lewis onmany occasions and that when Lewis was not beingsupervised he would "goof off." On the day of thedischarge, Coke arrived at *he warehouse at 6 a.m. withJames Gibbs for the loading. After 6:30 when there werebetween 30 and 50 cartons left to load, Lewis showed up.Coke discussed this with Gibbs, then felt that since theywere so close to being completed Lewis' presence was notneeded and for him to go back and check back in at 7:30."He refused. I then told him to go back. At this time hedemanded to be paid for 15 minutes. I agreed to do so. Ihad to get the job completed." Later Coke met withGoldman and told him about the incident. Coke stated thathe did not know Lewis had had anything to do with theUnion.As indicated hereinabove, based on my observation ofthe witnesses as they testified, I credit the statements ofLewis concerning his discussions with J. Z. Miller, JackMiller, Jr., and Goldman. I find also ample testimony ofrecord indicating the awareness of the Millers concerningunion activity in the plant, of discussions between theMillers and Goldman relative to union activities andmatters, and find, accordingly, that the Respondent hadknowledge of Lewis' union acitivity.While I credit Goldman's version' concerning theincident which led to Lewis' discharge on July 15, I amconvinced that this incident was not the true reason for thedischarge, but that the Respondent discharged Lewisbecause of his union activity.While the Respondentadvanced several reasons for Lewis' discharge, I findthese to be pretextual. The long list of notations indicatingminor infractions and incidents of loafing, as noted by hisforeman over the period of years, was obviously not ofsufficient importance previously to warrant discharge andtheRespondent did not discharge him for theseinfractions. On the contrary, Lewis was brought along bytheRespondent, advanced and raised with the otheremployees in his department, and achieved the status ofenjoying the highest pay in the department at the time hewas discharged. It is not contested that, at a time justpreceding his discharge, the Respondent offered Lewis ajob as a stitcher, which, although perhaps paying less,Lewis was testifying falsely but rather mistakenly as to whetherhe had been requested to report on the morning in question BOOT-STER MFG. CO., INC.clearly casts doubt on the Respondent's claim that Lewiswas its "number one goldbrick."It is not reasonable tobelieve that management would offer its"number onegoldbrick"a job on the production line. While I creditGoldman's account of the incident of July 15 leading toLewis' discharge,Inote that it is also clear fromGoldman's testimony that prior to this incident Lewis wasnever given a written reprimand or warned of impendingdischarge.His previous infractions were obviously "not ofsufficient importance to warrant a discharge at the timethey occurred."N.L.R.B.v. Greensboro Coca Cola BottlingCompany,180 F.2d 840(C.A. 4).I find,therefore,that the Respondent discharged Lewisnot for the reasons advanced,but because of his unionactivity,and that the Respondent thereby discriminatorilydischarged Lewis to discourage union activity in violationof Section 8(a)(3) and(1) of the Act.2.The discharge of Gerald ClinardClinard testified thatas anemployee of the Respondenthe worked on the sole machine, was first employed thelatter part of December 1965, worked 2 months and quit,started again in March, and was discharged August 31,1966. He stated that he attended union meetings on July 21before he was discharged and on August 8 subsequent tohis discharge. Clinard said that when he reported for workthe morning of August 3 his foreman brought him a checkand a layoff slip marked "Excessive Absenteeism." Theforeman,PaulMajors, told Clinard that the plantsuperintendent had ordered the discharge. According toClinard, all this came as a surprise. He testified thatbefore coming to work on August 3 he had been absent for2 days, in Nashville, taking a written and physical test forthe Navy, and that he had advised the Respondent of thisthrough his mother who had called in and talked toForeman Majors. Clinard testified that from his return towork in March 1966 until his discharge he had been absent3 days in July when he was hit in the side with a rack ofshoes and sent to the doctor by his foreman. The doctorrequired him to stay home 3 days before approving hisreturn to work. Then, in the latter part of July, he missed 2days going to Nashville. Clinard testified that on theoccasion of his earlier 3-day absence his mother had calledinto the Company for him, and that he had never beenquestioned or warned because of the absence. Clinard alsotestified that he had never been told his work was inferiorbut, on the contrary, had been told it was good 3 monthsbefore he was discharged. Clinard added that he missedanother half day when he went to see the Navy recruitereither June 26 or 27, that he had advised his foreman,Adkins, at that time, and that Adkins had approved hisabsence.Clinard testified that when he went to the unionmeeting,which he believed was in July, at the union hall inClarksville,he saw 14 or 15 employees whom herecognized from around the plant, and that, as far as heknew, they were all still employed at the plant. Clinardtestified that his foreman knew that if he (Clinard) did notget intothe Navy he would not begoinginto the Army untilFebruary 1967. Clinard did testify that after his dischargeon August 3 he went into the Army on September 7.When queried as to the number of days he was absentduring his first employment from December 1965 until hequit in February 1966, Clinard could not remember. He didremember that he was absent "some." He testified that hewas absent an unspecified number of times in May, no321more than 2 days in June, missed at least 1 day in each of 2weeks in July, then the first and second day in August. Hereiterated that no one had ever said anything to him abouthis absences nor complained about them.Jack Miller, Jr., testified that he understood that Clinardwas discharged because he had been absent from work tosuch a degree over the weeks and months that he did workfor the Company that "the type business such as ours in aproductionline that his foreman and the plantsuperintendent just could not tolerate this absenteeismand had to discharge him for that reason." Miller statedthat Plant Superintendent James Bowes had so advisedhim.Miller testified that other employees have beenabsent from the plant, but that in his opinion Clinard'sabsences were excessive; he was absent more than otheremployees.He did not know whether some otheremployees might have had equally excessive absences.Miller testified that he did not know whether Clinardwas discharged because he did not ask permission to beabsent or because of the total number of days he wasabsent.Miller said the decision to discharge Clinard wasmade by Bowes and Majors.Paul Majors,assistantforeman, testified that Clinardworked for him, that he was absent about 2 or 3 days in arow, out sick. His mother called in. Majors stated that hewarned Clinard and others about absenteeism. LaterClinard was absent a couple of more days; his mothercalled in and said he had gone to see about joining theArmy. Majors stated that he again warned Clinard aboutproduction requirements and told him this was his lastchance. About a week later he missed another day or twoand did notcall in.Majors talked it over with the plantmanager and they decided to let Clinard go. Majors said heknew that Clinard was about to go into the Army, thatClinard told him that he had passedhis examination.Majors denied any knowledge that Clinard had been to aunion meeting.In testifying relative to the posted company rule onabsenteeism, JackMiller stated that the rule read" `Unexcused absenteeism of three continuous scheduledwork days. (When leave of absences are not granted.)'Penalties for rules under Section 1 are as follows: `Firstoffense,written reprimand. Second offense, writtenreprimand and/or suspension for a period of one to fivedayswithoutpay.Thirdoffense,terminationofemployment."'Miller testified that written reprimandshad never been given under these rules as far as he knew.Mrs. Cunard, Clinard's mother, testified that she calledClinard's foreman, Majors, both days when Clinard was atNashville for his examination. Mrs. Clinard testified thatshe did not call on the other occasion of Clinard's absenceas she was not aware of his absence. She also testified thatshe called Adkins on both, days on the occasion ofClinard's injury and visit to the doctor.Based on the testimony of record and my observation ofthe witnesses as they testified, I am convinced and findthat the Respondent did not discharge Clinard because ofhis union activity. Clinard's record of absences, if not theworst in the plant, were obviously high. His imminententry into the service was a matter of knowledge to theRespondent. His union activity was minimal, and it doesnot appear that the Respondent had knowledge thereof. Itiswell settled that the Respondent may discharge anemployee for any reason or for no reason at all if thedischarge is not motivated by the employee's participationin protected union or other concerted activity. I find thatby the discharge of Clinard the Respondent did not violate 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(3) of the Act. Accordingly, I will recommenddismissal of that portion of the complaint alleging thediscriminatory discharge of Clinard.C. The Wage IncreaseJoe Perry, an employee at Boot-Ster, received a payincreasethe week ending August 12, 1966, from $1 55 perhour to $1.65 per hour. Perry's jobwas maintenancemechanicongeneralmaintenance-the repair ofmachines. Perry was one of the employees included in theappropriateunitrepresented by the Union.According to President J. Z. Miller, Perry's boss Sudercame to Miller and said that Perry had a grievance that hewished to discuss. That afternoon J. Z. Miller, his son JackMiller, Jr., Suder, and Perry met to discuss the matter.According to J. Z. Miller, Perry stated that he took a realinterestin the Company and was doing his job well. J. Z.Miller said, "I told him yes, I thought he did his job verywell.He is the son of a man that I have known for yearsand years, and we are very friendly." Perry then said thathe did not believe that it was right that Levi, anotheremployee working in the same capacity, should be makingmore money than he, claiming that he worked on moremachinesthan Levi. J. Z. Miller said he agreed with Perrybut said that he would look into thematter.Miller statedthat the foreman agreed that Perry was doing an excellentjob. After about another hour of discussion on the pros andcons, it was decided to give Perry a raise. "I thinkeverybody there decided to give him a raise and told himwe could check out the amounts and let him know later,which was done on that same day." J. Z. Miller testifiedthat he did not notify the Union he was going to give Perrya wage increase, and he never discussed it with the Union.According to J. Z. Miller, after he was given the raise,Perry said in effect that his grievance had been over hiswages and that he now, having received the raise,regretted that he had taken the union way.J.Z.Miller also testified that when Perry received hisraisehewas not the most senior employee in thedepartment, and that the more senior employees did notreceive a wage increaseat this time.WilsonSims,Esq., lawyer for the Respondentcorporation, testified that he conducted the negotiationsfor the Respondent with the Union and that at the time ofthe grant of a wage increase to Perry, the week ofAugust 12, 1966, there had beenno negotiations, that therehad been no negotiations prior to that time, and that theUnion had by letter of June 20 indicated that it would liketo enter into negotiations. The parties were then unable tofind a mutually satisfactorymeetingdateuntilfinally thefirstmeeting took place on August 26, 1966. According toSims, at the time the wage increase was granted to PerryonAugust 12, 1966, not only had there been nonegotiationsabout wages, there had beenno negotiationsat all. Sims also indicated thatat notime during thenegotiationsdid the Union object to the Perry increase.However Sims did state that the Union was not informed atany time after its letter of June 20 that Perry was toreceive a wage increase.It is clear from the record that Perry had a grievanceconcerning the rate at which he was paid, that this matterwas discussed by management, and a decision made toadjust the inequity by raising Perry's pay. The Union wasnot invited nor requested by the Respondent to participatein these discussions and negotiations, nor did it. It is clearthough theinitialrequest to bargain had come prior to thetime of the wage increase to Perry, because of repeatedpostponements there had beenno actual bargaining nornegotiations initiated at the time of the wage increase, nordid any take place between the Union and the Respondentuntilafter the increase had been granted. The Respondentargues that thisis nota violation of Section 8(a)(5) of theAct, and that, even if it were to be held a technicalviolation of the Act, under the circumstances of this case itdoes not justify the issuance of a remedial order.Ihave given careful consideration to the record and thebriefs of the parties. I have taken into account the postureof the parties herein as they prepared to negotiate inaccordance with the enforcement order of the UnitedStates Court of Appeals for the Sixth Circuit,N.L.R.B. v.Boot-SterManufacturing Company, Inc.,361 F.2d 325(1966), requiring the Respondent to bargain with the Unionherein. I find that the Respondent, in view of the above-mentioned enforcement order, and the Union's letter ofrequest of June 20, was clearly under a duty to consultwith the Union as the bargaining representative of theemployees in the appropriateunit,that Perry was anemployee of the Respondent in that unit, and that theRespondent, by failing to fulfill that duty and by grantingthewage increase to Perry unilaterally and withoutdiscussion or consultation with the Union, failed to bargainin good faith as required by the Act. As the Supreme Courtof the United States indicated inN.L.R.B. v. Benne Katz,etc., d/b/aWilliamsburg Steel Products Co.,369 U.S. 736,theBoard may properly conclude that an employer'sunilateralaction in granting wage increases duringnegotiations with a union amounted to an unlawful refusalto bargain, without making a finding of subjective bad faithon the part of the employer. A unilateral change inconditionsofemploymentundernegotiationsistantamount to a refusal to negotiate on affected conditionsof employment and frustrates the statutory objective ofestablishing working conditions through bargaining. Whilethe Respondent argues thatbargaininghad not begun atthe time of the wageincreaseherein, I do not find thisdistinctionmaterialin view of the flagrant failure of theRespondent to fulfill its obligation to consult with theUnion under the circumstances herein and in the face of acourt order.Finally, the Respondent urges that even if this be atechnical violation of the Act, the violation herein is soisolated as not to justify the issuance of a remedial order,citingBob Morgan Motor Company, Inc.,106 NLRB 334.Aside from the distinguishing fact that inMorgantheBoard had found that the record of the negotiationsbetween the respondent and the union did not show lack ofgood-faith bargaining, I do not agree. While at first blushthe wageincreaseto one employee herein appears to be anisolated incident, closer scrutiny of the action against theposture of the case and its background persuades me thatthe action of the Respondent demonstrates a lack of goodfaith on the part of the Respondent, and thata remedialorder would effectuate the policies of the Act. In the faceof a court order tobargainwith the Union and a clearrequest by the Union to commence negotiations, and at atime when the parties were about to begin negotiations,theRespondent saw fit to ignore the Union while itproceeded to deal directly with an employee concerningwages. In my opinion this action was calculated to affecttheUnionadversely,was in derogation of theRespondent's duty to bargain, and, as clearly indicated bythe testimony of Perry, designed to effectively cool ardorfor concerted activity. Under these circumstances, whilethe incident may appear to be isolated, it is by no meansdeminimis. BOOT-STER MFG. CO., INC.Accordingly, I find the Respondent, by its unilateralgrant of a wage increase to Perry under the circumstancesherein, to have refused to bargain in good faith with theUnion in violation of Section 8(a)(5) of the Act and to haveinterfered with, restrained, and coerced its employees inthe exercise of their union and concerted activitiesprotected by the Act in violation of Section 8(a)(1) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe unfair labor practices of the Respondent set forth insection III, above, occurring in connection with theoperations of the Respondent described in section I,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.Boot-Ster Manufacturing Company, Inc., is, and hasbeen at all times material to this proceeding, an employerwithin the meaning of Section 2(2) of the Act.2.UnitedRubberWorkers, affiliatedwithUnitedRubber, Cork, Linoleum & Plastic Workers of America,AFL-CIO, is, and has been at all times material to thisproceeding, a labor organization within the meaning ofSection 2(5) of the Act.3.At all times since October 10, 1963, the UnitedRubber Workers, affiliated with United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO, hasbeen the exclusive representative for the purposes ofcollective bargaining with respect to rates of pay, wages,hours of employment, or other terms and conditions ofemployment, of the unit consisting of all production andmaintenance employees of Respondent's Clarksville,Tennessee, plant, excluding all office clerical employees,guards, and supervisors as defined in the Act.4.By unilaterally instituting a wage increase withoutnotice to or consultation with the Union, thereby failing tobargain in good faith with the Union, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.5.By discriminatorily discharging Roy Lee Lewis,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.6.By interfering with, restraining, and coercing theiremployees in the exercise of the rights guaranteed inSection 7 of the Act, through interrogation and threats,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.8.The discharge by the Respondent of Gerald Cunard,for cause, did not constitute an unfair labor practice withinthe meaning of Section 8(a)(3) and (1) of the Act and thatportion of the complaint so alleging is dismissed.THE REMEDYHaving found that the Respondent has engaged invarious unfair labor practices affecting commerce, I shallrecommend that it be ordered to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.323Having found that Respondent failed to bargaincollectively with the Union in good faith in violation ofSection 8(a)(5) of the Act, by unilaterally granting a wageincrease without notice to or consultation with the Union, Ishall recommend that the Respondent be ordered tobargain collectively, upon request, with the Union, and, ifan understanding is reached, embody such understandingina signed agreement, and that the Respondent beordered to cease and desist from unilateral grants of wageincreases without adequate notice to and consultation withthe Union.HavingalsofoundthatRespondentunlawfullydischargedRoy Lee Lewis on July 15, 1966, I shallrecommend that it be ordered to offer him immediate andfullreinstatement to his former or to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for anyloss of earnings he may have suffered by reason of thediscrimination against him, by payment to him of a sum ofmoney equal to that which he normally would have earnedfrom the aforesaid date of discharge to the date ofRespondent's offer of reinstatement, less his net earningsduring such period. The backpay provided herein shall becomputed on the basis of calendar quarters, in accordancewith the method prescribed in F.W. Woolworth Company,90 NLRB 289. Interest at the rate of 6 percent per annumshall be added to such net backpay and shall be computedin the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.Because of the Respondent's failure to bargain in goodfaith, its unilateral actions, its coercive interrogation andthreats, and its discriminatory discharge of employeeLewis, it is reasonable to conclude that the Respondent inthe future, unless specifically enjoined, may deny itsemployees their statutory rights not only in these, but inother ways as well. Therefore, I shall also recommend thatthe Respondent be ordered to cease and desist from in anyother manner interfering with, restraining, or coercing itsemployees in the exercise of their rights guaranteed bySection 7 of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact, conclusionsof law, and the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I shall recommend that the Respondent, Boot-SterManufacturing Company, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning rates ofpay, wages, hours of employment, or other terms andconditions of employment with United Rubber Workers,affiliated with United Rubber, Cork, Linoleum & PlasticWorkers of America, AFL-CIO, as the exclusiverepresentativeof its employees in the followingappropriate unit:AllproductionandmaintenanceemployeesatRespondent's Clarksville, Tennessee, plant, excludingoffice clerical employees, guards, and supervisors asdefined in the Act.(b)Unilaterally instituting changes in wages, rates ofpay, or other terms and conditions of employment of itsemployees in the above-described appropriate unit withoutfirst notifying and consulting with the Union.(c)Discouraging membership of any of their employeesin United Rubber Workers, affiliated with United Rubber,Cork, Linoleum & Plastic Workers of America, AFL-CIO,or any other labor organization, by discharging or in any 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDothermanner discriminating against any employee inregard to his hire, tenure of employment, or any other termor condition of employment because of his union or otherprotected concerted activity.(d)Coercivelyinterrogating and threatening employees,thereby interfering with, restraining, and coercing itsemployees in the conduct of activities protected by theAct.(e) In any other manner, interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist any labor organization,to bargain collectively with representatives of their ownchoosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any or all such activities.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named labor organization as the exclusive representativeof the employees in the above-describedappropriate unitwith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and, if anunderstanding is reached, embody such understanding inawritten signed agreement. Nothing herein containedshall be construed as requiring the Respondent to revokeany wage increase which it has heretofore granted.(b)Offer to Roy Lee Lewis immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole in the manner setforth in the section of this Decision entitled "TheRemedy."(c)Notify the above-named employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay due toRoy Lee Lewis.(e)Post at its plant in Clarksville, Tennessee, copies ofthe attached notice marked "Appendix."2 Copies of saidnotice, to be furnished by the Regional Director forRegion 26, after being duly signed by the Company'srepresentative,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.-;' In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "' In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify theRegional Director for Region 26, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:Following atrialin which the Company, the Union, andtheGeneral Counsel of the National Labor RelationsBoard participated and offered their evidence, a TrialExaminer of the National Labor Relations Board has foundthat we violated the law and has ordered us to post thisnotice and to abide by what we say in this notice.WE WILL NOT refuse to bargain collectively withUnitedRubberWorkers, affiliatedwithUnitedRubber,Cork,Linoleum& PlasticWorkers ofAmerica, AFL-CIO, byunilaterally granting wageincreases or other benefits without notice to andconsultation with your bargaining representative.WE WILL NOT try to discourage you from becomingor being a member of the United Rubber Workers,affiliatedwithUnited Rubber, Cork, Linoleum &PlasticWorkersofAmerica,AFL-CIO, bydischarging any employee, or in any other mannerdiscriminating against our employees in regard to hireor tenure of employment or any other term orcondition of employment because of their unionmembership or activities.WE WILL NOT threaten any of our employeesbecause of their union membership or activity.WE WILL NOT try to discourage you from unionactivities or membership by questioning you aboutyourunionorotherconcertedactivitiesandsympathies.WE WILL offer Roy Lee Lewis his former job withall of his rights, without prejudice to his seniority, andmake him whole for any loss of pay he may havesuffered as a result of our discrimination against him.All our employees are free to become or remain, orrefrain from becoming or remaining, members of any labororganization.BOOT-STERMANUFACTURING COMPANY,INC.(Employer)DatedBy(Representative)(Title)Note:We will notify Roy Lee Lewis if presentlyservingin the Armed Forces of the United States of his right to fullreinstatement upon applicationin accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, afterdischargefrom theArmed Forces.Thisnotice mustremain posted for 60 consecutive daysfrom the date ofposting and must notbe altered, defaced,or covered by any othermaterial.If employeeshave any question concerningthis noticeor compliance with its provisions, theymay communicatedirectlywith the Board'sRegionalOffice, 746 FederalOfficeBuilding, 167NorthMain Street,Memphis,Tennessee 38103, Telephone 534-3161.